United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 16-3716
                   ___________________________

                               Teresa Lorenz

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

        The Bank of New York Mellon; EMC Mortgage Corporation

                 lllllllllllllllllllll Defendants - Appellees

                          Southstar Funding LLC

                        lllllllllllllllllllll Defendant
                                ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                         Submitted: July 14, 2017
                           Filed: July 28, 2017
                              [Unpublished]
                             ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Teresa Lorenz appeals from an order of the District Court1 granting defendants’
motions to dismiss and for summary judgment in this removed action for breach of
contract and slander of title, which arose from the sale and assignment of Lorenz’s
home mortgage. After de novo review, we affirm for the reasons explained in the
District Court’s thorough opinion.2 See Plymouth Cty. v. Merscorp, Inc., 774 F.3d
1155, 1158 (8th Cir. 2014) (reviewing de novo a dismissal for failure to state a
claim); Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (reviewing
de novo an order granting summary judgment); see also 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      2
       Because Lorenz failed to file with the District Court objections to the
Magistrate Judge’s order denying in part leave to amend the complaint, that order is
not properly before us. See Fed. R. Civ. P. 72(a); Daley v. Marriott Int’l, Inc., 415
F.3d 889, 893 n.9 (8th Cir. 2005).

                                         -2-